EXECUTION VERSION EXHIBIT 10.1 FOURTH AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT This Fourth Amendment to Sixth Amended and Restated Credit Agreement (“Amendment”) is made as of November 24, 2009, by and among NATIONAL BEEF PACKING COMPANY, LLC, aDelaware limited liability company (together with its successors and assigns, the “Borrower”), COBANK, ACB, an agricultural credit bank (“CoBank”), as Lead Arranger, Syndication Agent, Swing Line Lender and Administrative Agent for the Lenders (in such capacity, the “Agent”) and as one of the Lenders, and the other financial institutions signatory hereto. RECITALS This Amendment is made with respect to the Sixth Amended and Restated Credit Agreement made as of the 25th day of July, 2007 (as the same has been and may hereafter be amended, modified, supplemented, renewed or restated from time to time, the “Agreement”).Capitalized terms that are not defined in this Amendment shall have the meanings assigned to them in the Agreement. The Borrower has requested that the Agent and the Lenders amend the Agreement in certain respects, and the Agent and the Lenders have agreed to do so subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing and of the terms and conditions contained in this Amendment, and of any loans or extensions of credit or other financial accommodations heretofore, now or hereafter made to or for the benefit of the Borrower, the parties agree as follows: 1.A new definition of Annual Regular Dividend shall be added to Section 1.2 of the Agreement, DefinedTerms, in appropriate alphabetical order to read as follows: “Annual Regular Dividend”means an annual dividend in an amount not to exceed two percent (2%) of the average daily stock price for NB, Inc. during the twelve-month period ending two (2) Business Days prior to the date of declaration of the proposed Equity Distribution; provided, that the Annual Regular Dividend shall not exceed $25,000,000, calculated in respect of Fiscal Year 2010 and payable in Fiscal Year 2011. 2.A new definition of Change of Control shall be added to Section 1.2 of the Agreement, Defined Terms, in appropriate alphabetical order to read as follows: “Change of Control” means the occurrence of any of the following events: (a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit plan of such person or its subsidiaries, and any person or entity acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan) becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities 1 Exchange Act of 1934, except that a person or group shall be deemed to have "beneficial ownership" of all securities that such person or group has the right to acquire (such right, an "option right"), whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of the equity securities of NB, Inc. entitled to cast thirty-five percent (35%) or more of the votes for members of the board of directors or equivalent governing body of NB, Inc. on a fully-diluted basis (and taking into account all such securities that such person or group has the right to acquire pursuant to any option right), other than the Existing Equity Holders, (b) during any period of 12 consecutive months, a majority of the members of the board of directors or other equivalent governing body of NB, Inc. ceases to be composed of individuals (i) who were members of that board or equivalent governing body on the first day of such period, (ii) whose election or nomination to that board or equivalent governing body was approved by individuals referred to in clause (i) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body or (iii) whose election or nomination to that board or other equivalent governing body was approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body (excluding, in the case of both clause (ii) and clause (iii), any individual whose initial nomination for, or assumption of office as, a member of that board or equivalent governing body occurs as a result of an actual or threatened solicitation of proxies or consents for the election or removal of one or more directors by any person or group other than a solicitation for the election of one or more directors by or on behalf of the board of directors), (c)the Existing Equity Holders cease to own, directly or indirectly, equity interests representing a majority of the aggregate ordinary voting power represented by the issued and outstanding equity interests in Holdings, or (d) NB, Inc. ceases to be the sole manager of the Borrower. 3.A new definition of Defaulting Lender shall be added to Section 1.2 of the Agreement, Defined Terms, in appropriate alphabetical order to read as follows: “Defaulting Lender” means any Lender that (a) has failed to fund any portion of the Loans or participations in LC Obligations or Swing Line Loans required to be funded by such Lender within three (3) Business Days after the date required to be funded by it, (b) has otherwise failed to pay over to the Agent or any other Lender any other amount required to be paid by it within three (3) Business Days after the date when due, unless the subject of a good faith dispute, or (c) has been deemed insolvent or become the subject of an insolvency proceeding (or such parent or holding company of such Lender that has been deemed insolvent or become the subject of an insolvency proceeding). 4.A new definition of Draft Prospectus shall be added to Section 1.2 of the Agreement, Defined Terms, in appropriate alphabetical order to read as follows: “Draft Prospectus” means that certain draft Preliminary Prospectus relating to the initial public offering of shares of Class A common stock of NB, 2 Inc. dated November 13, 2009. 5.A new definition of Equity Distributions Threshold shall be added to Section 1.2 of the Agreement, Defined Terms, in appropriate alphabetical order to read as follows: “Equity Distributions Threshold” means an amount equal to the sum of (a)(i) the IPO Proceeds in an aggregate amount not to exceed $10,000,000, (ii) the
